Excellency,
I begin my intervention by paying tribute to the men and women worldwide who have been selflessly holding the line of defense against COVID-19 to care and protect our loved ones, risking their own lives in so doing. I also honor the memory of the many who have died to date and who are dying even as we speak, unfortunate victims of this insidious virus.
In Belize, we are working assiduously to contain its spread. Indeed we have closed borders, imposed curfews, mandated the use of masks and social distancing, quarantined infected persons and searched out and tested persons who have come in contact with persons known to have been carrying the virus.
While a health calamity has been avoided thus far we are suffering the worse economic shock in the history of our country.
Belize is a tourism dependent, export oriented country. Invariably, therefore, when the travel and tourism industry shutdown and the market for agro products is depressed, our economy flounders. To date 73 per cent of workers in our tourism sector, which is the most labour intensive sector in our economy, have lost their jobs. Seemly simultaneously, my country is now beset with both a health crisis and an economic crisis. In order to deal with the health crisis, government established a bipartisan National Oversight Committee (NOC) with broad supervisory responsibility for Belize’s COVID-19 response and recovery initiatives, including initiatives to mitigate the impact of the COVID-19 pandemic on society and economy.
The NOC was chaired by the Prime Minister and the Leader of the Opposition. It has representation from the churches, private sector, civil society and trade unions. Government also established a COVID-19 Task Force, chaired by the Chief Executive Officer in the Ministry of Human Development and Social Transformation. Frontline agencies and other social partners are included on the Task Force. This Task Force manages the day to day public health response and communications. Regretfully, in June 2020, the Leader of the Opposition resigned from the NOC.
My government took immediate steps to shore up health facilities, and, at the same time, put in place measures to ease the economic blow to Belizeans including through the introduction of a $10-million programme of food assistance and a US$24.5m programme for unemployment relief.
In terms of economic stimulus, the Government has launched programmes to animate the most impacted sectors of the economy including the extension of $7.25-million line of credit to micro, small and medium enterprises; and provision of wage subsidies to promote employee retention, and provision of a $5-million Special Line of Credit for Tourism Stakeholders. We have also launched an Economic Recovery Strategy which rests on 5 pillars namely: Supporting Business Recovery, Creating a Business Climate for Growth, Improving Government Efficiency, Strengthening of Productive Sectors and Agriculture, and Growing our Emerging Economy.
But all those efforts and initiative are puny in comparison to the magnitude of the impact of the pandemic. Economic growth is expected to contract by some 20 to 25 per cent, which is as much as three times the global average. And, we are still not sure that we have seen the worse of this pandemic.
It is worthy of note that, pre-COVID-19 Belize was contending with economic decline caused by ongoing climate impacts such as a prolonged drought and its impact on primary sector output, along with continued challenges caused by sargassum inundation on our marine spaces. Then on September 4, Hurricane Nana struck us inflicting another blow to our beleaguered agricultural sector.
Truly we are presently caught in the cross hairs of two grave crises with hardly more than our own limited natural resources and our determination to survive to bolster our position.
Regretfully, the international response to the COVID pandemic, not unlike its response to the climate catastrophe, continues to be tepid with the weaker nations and peoples having to bear the brunt of the ravages of the global missteps.
Blame is superceding coordination and cooperation; platitudes supercede support for the vulnerable. These two crises lay bare the systemic ineptitude of the global financial and economic institutions and the inequity of their rules and decision making procedures. While the rich and the powerful nations are fixated on the preservation of their competitive advantage, they are seemingly heedless of the failures of those institutions and the suffering of the people whose needs they are ostensibly designed to cater to.
The consequences of global missteps are particularly evident in small island developing states worldwide.
And even though we are the least culpable for these missteps, we are the most affected by their consequences. We are forced to pay in the debilitating debt we must absorb because of an antiquated notion that development is measured by income per capita with no regard for our endemic vulnerability. We pay in the lost decades of development and development potential as temperatures rise and so too the seas around us. And now in the face of the pandemic, the main global policy options being paraded before us would have us pay for our recovery. This, Mr. President, is the gravest of social injustices that the United Nations cannot afford to perpetuate.
Simply put, none of us have the luxury of time to repeat the follies of the past in the false hope that they will produce different results. The bush fires on the West Coast of the United States, the hyperactive Atlantic hurricane season, drought in Central America, the flooding of Africa and this global pandemic are stark reminders that we are fast approaching the limits of planetary sustainability for human survival. Science gives us a decade, if that much, to course correct. The stakes could not be higher — they include all that the United Nations in its seventy five years has worked towards including the vaunted 2030 Agenda for Sustainable Development, and the Paris Agreement. Multilateralism is on the frontline.
To us in Belize, the next steps for the United Nations are manifest.
The pandemic has emphasized our interconnectivity and our collective vulnerability. It is imperative that the international community come together and rally behind the vision of the Charter to advance the dignity of all human beings in larger freedom.
The pandemic has also revealed the entrenched duality between the haves and the have nots. The international community must therefore elevate the protection of the most vulnerable as its highest priority.
The pandemic has provided a preview of the risks we are all exposed to if we continue business as usual. We must therefore as nations rise up in unison to the challenge to reset the global trajectory for planet and people, in line with what we have already agreed to do under our multilateral agenda: eradicate poverty, secure our climate future, and ensure human rights and justice for all.
On behalf of Belize and the small island developing states we represent I wish to put forward a five point action agenda for the United Nations.
First, let us get the recovery right.
The tragedy of COVID-19 is symptomatic of the tragedy of the commons. We are pushing our planetary boundaries beyond what is sustainable for humanity, threatening our own health as much as that of the earth. This is occurring on land and in the ocean. Our recovery from COVID-19 is an opportunity to accelerate our recovery from the unsustainable use of planetary resources and build our resilience to future shocks.
The Secretary-General of the United Nations has championed six climate- related actions to shape the recovery and the work ahead.
At the core, these principles are about people. They are about promoting job security, and healthy environments. They are about sustaining growth and transitioning to a climate resilient environmentally sensitive global economy.
These principles if operationalized, will take us well beyond recovery and set us on a pathway that will jumpstart our climate rescue and safeguard our children’s future.
That future depends on holding global warming to well below 1.5 C.
Therefore as a second challenge, we must keep pressure on major emitters to increase their climate ambition and accelerate climate action for 1.5C.
2020 is the deadline to bring forward new climate plans with strengthened targets for climate action and a strategy to achieve net zero emissions by 2050. But we are yet to see the level of ambition needed to bend the emissions curve and close the mitigation gap for 1.5. Belize commends China for its announcement to pursue a path of carbon neutrality by 2060 and looks forward to its forthcoming climate plans. It is imperative that those with historic responsibility to now walk the walk. Belize urges the United Kingdom as the incoming President of the twenty-sixth climate change conference, the European Union, and the United States of America to put their best plans forward before we close out the year.
As Belize stated in the Placencia Ambition Forum, small island developing states resolve to deliver their own ambitious climate plans and indeed we have been the trailblazers. Belize too will be coming forward with its climate plan. Our nationally determined contribution will feature our commitment to enhance nature based solutions amid the growing global awareness of the potential of ecosystems to contribute to raising climate ambition and foster sustainable development.
Nature based solutions rely on the viability of ecosystems and the biodiversity they support. It is for this reason that the United Nations must as a third challenge address the urgency of protecting biodiversity.
Biodiversity loss and ecosystem degradation like climate change are occurring at unprecedented rates. This acceleration has resulted in and will continue to precipitate irreversible harm to the earth systems. If we fail to stop and reverse this trend, the damage to global economic, social and political resilience and stability will be significant and will render achieving the SDGs impossible.
In recognition of this crisis, Belize has joined the Leader’s Pledge for Nature which sets out urgent actions to be taken within the next decade to “put nature and biodiversity on a path to recovery by 2030”.
As a part of that pledge, we are committed to finalizing as a matter of priority the high seas treaty on the conservation and sustainable use of marine biological diversity. While the high seas covers nearly two-thirds (64%) of the world’s ocean, only around one percent of those waters are protected today. Such a vast area of the planet warrants protection to conserve biodiversity and maintain a healthy ocean.
I invite all to join the Leader’s Pledge, and endorse its actions as a part of our global commitment to the UN Decade for Action on Sustainable Development.
As is evident from the foregoing actions, our objective whether it is in recovering better, increasing climate ambition, or reversing biodiversity loss, is to safeguard the sustainable development agenda.
COVID-19 has changed the script on the Decade of Action on Sustainable Development. Just like a hurricane, this pandemic has been cataclysmic. Years of hard-earned development gains have vanished. Worse yet, for countries like my own, we are concerned that the global policy responses and the paucity in action on persistent challenges from climate to biodiversity will entrench poverty. In no uncertain terms, we face a development emergency.
Just as we must be sure to match our stimulus to our climate goals, we must do the same for our development goals. The integrated nature of our actions cannot be underestimated. For this reason, Belize in its capacity as the Chair of the Alliance of Small Island States has advocated that we use the 2030 Agenda for Sustainable Development together with the SAMOA Pathway and other internationally agreed development goals to chart our way forward out of the challenges we face. We need no reinvention. What we need is implementation and with that a renewed commitment to resuscitate our collective development goals. But because the pandemic has thrown some of us further afield from the SDG track, we also need to lend a hand to those whose legs have been completely cut from under them.
The fourth challenge I put to the United Nations is to give credence to the principle of leaving no one behind.
Small island developing states like Belize are engaging in a debt-fueled recovery to salvage any chance for our sustainable development because we do not qualify for concessionary finance. The denial of access to that finance amounts to a breach of the international commitment to support the special case of SIDS.
Per capita income can no longer define whether SIDS can access finance. It is high time that we finally replace the perverse income-based criteria with a robust vulnerability based criteria that looks at levels of poverty, indebtedness, and exposure to natural disasters and external shocks. AOSIS has called upon the Secretary-General to finally deliver a multi-dimensional vulnerability index which is some twenty-five years overdue.
As we have stated in the forum for Financing for Development in the Era of COVID-19 and Beyond, traditional development tools have proven to be ineffective and COVID-19 continues to prove that point. New development tools need to be created or existing ones adapted. Inclusive and tailored measures for SIDS with a focus on debt relief, cancellation and restructuring are urgently needed.
My country as Chair of the AOSIS therefore calls for a SIDS Compact for Access to Finance with specific policy options that would address:
~ liquidity, solvency and enable a green, resilient recovery for SIDS ~ efficient access to finance as well as increased mobilization and expanded provision of concessionary and grant based finance
~ innovative sources of finance and facilitated private sector engagement for SIDS; and
~ Increased access to climate finance to address imminent needs of SIDS for adaptation and to address loss and damage as a result of irreversible impacts of climate change
This SIDS Compact is for all small island developing states, no matter where we fall on the anachronistic development chain. Any barrier that results in exclusions must be eliminated. In that connection Belize adds its voice once more to the overwhelming call and respectfully demand the complete rejection of unilateral coercive measures that have been imposed on our sister island, Cuba. Despite Cuba’s hardships, its historic humanitarian commitment and ethos of service and solidarity were again demonstrated by its deployment of the medical personnel of the Henry Reeve Brigade in many countries, including Belize, to our assist in our efforts to fight the COVID-19 pandemic.
We stand by the conviction that we are sovereign equals, and that all peoples without discrimination, without exception, must benefit from the promise of the Charter, to the rights therein including the right to self-determination.
This right to self determination is also applicable to the people of the Republic of China (Taiwan) and their continued exclusion from the UN and its institutions is contrary to the goals of the organisation. Belize calls for the full participation of Taiwan in the UN system. It is manifest that they possess the capacity so to do as exemplified in their successful and effective approach to COVID-19 and their outreach to allied and other countries.
Belize would also wish to reiterate its solidarity with the Palestinian people, who continue to suffer under illegal occupation; we fully support their aspirations for an independent state, within its 1967 borders, with all attendant rights. We urge Israel to continue to work towards the realisation of the dream for a two state solution.
This brings me finally to the fifth challenge — reform.
Mr President,
Since the reckoning of the Millennium Development Goals, one narrative has been clear and unchanged. While there has been progress, that progress has been uneven. I do not expect any difference will come with the Sustainable Development Goals if we continue without purposeful reform of our institutions to level the multilateral playing field.
As the 2008 financial crisis and the emerging trend of responses to the COVID 19 crisis portend, our contemporary multilateral institutions including the global financial institutions embody a systemic bias for those with more power. This has resulted in the forging of global policies that succumb to the pressure of power politics, and a further marginalization of already vulnerable groups.
Disappointingly so, the members of the AOSIS have seen this time and again as we have tirelessly advocated for collective and ambitious climate action with an urgency of now and all we have to show for it is incremental progress.
This has led many of our small island developing states to ponder whether indeed we will be seated in this General Assembly to celebrate the UN’s centenary. As President Kabua of the Marshall Islands recently stated: “In the face of the planet’s existential challenge, the United Nations members must contemplate the future that inaction will bring — one in which the ranks of this noble institution may be diminished.”
Systemic change is needed. Multilateral systems and institutions must be reformed to be more inclusive and to advance a vision of shared responsibility and shared prosperity. The voices of the marginalized must be centralized. The policy of exclusion and exceptionalism that has been the bane of multilateralism must be replaced with a policy of inclusion.
Mr. President,
Belize continues to pursue its peaceful and just settlement of the Guatemala Claim to our country by participating fully in the legal process at the International Court of Justice.
2020 is humanity’s defining moment.
We have witnessed the rampant injustices that people even in the greatest of nations amongst us continue to suffer.
We have had to come to terms with the fallacies of our institutions and their winner take all policies.
But all is not doom and gloom.
We have learned from the sacrifice of our frontline workers, our heroes, that in the end what matters is compassion, and the selfless task of looking out for one another.
Multilateralism is on the frontline but I am confident that we will arise from this dark moment stronger and more resilient as nations unite.